In action No. 1: Order setting aside verdict reversed, on the law and facts, with costs, and verdict of no cause of action reinstated, on the ground that the questions of fact were determinable by the jury, and the court’s attention is not called to any facts which require that the verdict should be set aside in the interests of justice. In action No. 2: Order setting aside verdict reversed, on the law and facts, and verdict of no cause of action reinstated, on the ground that the questions of fact were determinable by the jury, and the court’s attention is not called to any facts which require that the verdict should be set aside in the interests of justice. In action No. 3: Order denying motion to set aside verdict affirmed on stipulation of appellant in open court. Hill, P. J., Rhodes, Crapser and Bliss, JJ., concur.